Citation Nr: 1541700	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-07 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for service-connected ventral hernia, with post-operative residuals.

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability prior to October 28, 2014.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to March 2004.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, continued the then noncompensable (zero percent) rating for the Veteran's service-connected ventral hernia.  Thereafter, an August 2009 Decision Review Officer (DRO) decision assigned a 20 percent rating for the service-connected ventral hernia, effective from March 17, 2009 (date of claim).  A more recent September 2014 rating decision assigned a 40 percent rating for the service-connected ventral hernia, effective from March 17, 2009.  Nevertheless, as higher rating is still possible for this disability it remains in appellate status pursuant to AB v. Brown, 6 Vet. App. 35 (1993).

The RO in New Orleans, Louisiana, currently has jurisdiction over the Veteran's VA claims folder.

The Board further notes that a March 2015 rating decision assigned a 70 percent rating for the Veteran's service-connected posttraumatic stress disorder (PTSD) effective from October 28, 2014.  Further, as a result of this decision the Veteran has had a combined rating of 100 percent as of October 28, 2014.  Accordingly, the Board has construed the TDIU claim as being for the period prior to the establishment of the combined 100 percent schedular rating.

The Veteran provided testimony at a hearing before a DRO at the RO in May 2014, and before the undersigned Veterans Law Judge (VLJ) in July 2015.  Transcripts of both hearings are of record.

For the reasons detailed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, the Board finds that further development is required in order to comply with the duty to assist.

The Board acknowledges that the Veteran was accorded VA examinations which evaluated his service-connected ventral hernia in March 2009, July 2013, and June 2014.  However, at his July 2015 hearing he asserted that his hernia had gotten bigger since the most recent examination; i.e., that it had increased in severity.  See July 2015 Hearing Transcript, pp. 4, 7-8.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Further, the Veteran criticized the adequacy of the most recent examination, to include the examiner who conducted this examination.  In fact, he asserted that he was willing to report for a new examination as long as it was conducted by a different examiner.  See July 2015 Hearing Transcript, pp. 8, 16-17.  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In view of the foregoing, the Board finds that a remand is required to accord the Veteran a new VA examination to evaluate his service-connected ventral hernia, with post-operative residuals.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (Where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

With respect to the TDIU claim, the Board notes that it is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes the Veteran satisfies the schedular criteria for consideration of a TDIU.  In pertinent part, he had a combined disability rating of 80 percent from April 1, 2004; 90 percent from March 17, 2009; as well as the current 100 percent rating from October 28, 2014.  Moreover, he has had at least one disability, sleep apnea, which has been evaluated as 50 percent disabling since April 1, 2004.  His PTSD was evaluated as 30 percent from April 1, 2004; 50 percent from July 27, 2010; and 70 percent from October 28, 2014.

The Board also notes that resolution of the Veteran's ventral hernia claim may affect his entitlement to a TDIU.  As such, these issues are inextricably intertwined.  Moreover, the Board notes the June 2014 VA examiner found that while the service-connected ventral hernia would preclude the Veteran from performing the activities of a heavy-duty occupation, but would not preclude him from the activities of a light-duty occupation.  In other words, the examiner found he was capable of sedentary employment.  However, as discussed above, the Veteran has criticized the adequacy of the June 2014 VA examination.  In pertinent part, he has contested the opinion that he was capable of sedentary employment indicating it does not adequately reflect the impairment of his ventral hernia or the combined effect of his other service-connected disabilities on his employability.  Since the Board has concluded that a new VA examination is necessary regarding the ventral hernia claim, it should also include an opinion as to the effect of this disability on his employability both by itself and in combination with the other service-connected disabilities particularly for the period prior to October 28, 2014. 

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his service-connected ventral hernia since August 2014.  Even if the Veteran does not respond, determine if there are any VA treatment records for the pertinent period

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his ventral hernia symptoms; as well as the impact of the ventral hernia, and other service-connected disabilities, on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and severity of his service-connected ventral hernia.  The claims folder should be made available to the examiner for review before the examination.  Further, the examination should be conducted by an examiner who has not previously evaluated the Veteran.

Following evaluation of the Veteran, the examiner should express an opinion as to the affect the ventral hernia affects his employability, by itself and in conjunction with his other service-connected disabilities.  In pertinent part, the examiner should indicate whether it is at least as likely as not the Veteran was able to obtain and/or maintain substantially gainful employment due to the impairment caused by the ventral hernia, by itself and in conjunction with the other service-connected disabilities, particularly in regard to the period prior to October 28, 2014.

A complete rationale for any opinions expressed must be provided, to include if the examiner concludes an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the last SSOC in September 2014, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


